PER CURIAM.
The order on appeal in case no. 98-2882, which certifies a class action, is reversed because the record discloses no predominance of common questions over questions affecting only individual class members in this case. See Fla.R.Civ.P. 1.220(a),(b)(3); Mathieson v. General Motors Corp., 529 So.2d 761 (Fla. 3d DCA 1988); Maner Properties, Inc. v. Siksay, 489 So.2d 842 (Fla. 4th DCA 1986); Costin v. Hargraves, 283 So.2d 375 (Fla. 1st DCA 1973). Case no. 99-269 is remanded to the trial court with instructions to reconsider the orders which are the subject thereof in light of our decision in case no. 98-2882.
Reversed and remanded.